IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-71,570-02


VICTOR ALEXANDER ICENOGLE, Relator

v.

BEXAR COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 2004-CR5795 and 2004-CR5796 IN THE 290th DISTRICT COURT
FROM BEXAR COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for a writ of habeas corpus in
the 290th District Court of Bexar County, that more than 35 days have elapsed, and that the
applications have not yet been forwarded to this Court.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Bexar
County, is ordered to file a response, which may be made by submitting the record on such habeas
corpus applications, submitting a copy of timely filed orders which designate issues to be
investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
Relator has not filed applications for a writ of habeas corpus in Bexar County.  Should the response
include orders designating issues, proof of the date the district attorney's office was served with the
habeas applications shall also be submitted with the response.  This application for leave to file a
writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed: August 15, 2012
Do not publish